COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Frank and Senior Judge Hodges
Argued at Chesapeake, Virginia


ACE HOUSE MOVERS, INC. AND
 COMMERCIAL UNION INSURANCE COMPANY
                                           MEMORANDUM OPINION* BY
v.   Record No. 1494-99-1                   JUDGE ROBERT P. FRANK
                                                 MAY 9, 2000
MICHAEL N. JACKSON


        FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

          Susan Moloney Smith (Midkiff & Hiner, P.C.,
          on brief), for appellants.

          David A. Buzard (Carlton F. Bennett; Bennett
          and Zydron, P.C., on brief), for appellee.


     Ace House Movers, Inc. and Commercial Union Insurance

Company (appellants) appeal the decision of the Workers'

Compensation Commission (commission) awarding benefits to

Michael N. Jackson (claimant).    On appeal, they contend the

commission erred in finding claimant presented sufficient

evidence that the medical treatment he received after March 1,

1997 was causally related to the January 27, 1996 industrial

accident in which he was injured.     We disagree and affirm the

commission's decision.




     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
                             I.   ANALYSIS

     "The actual determination of causation is a factual finding

that will not be disturbed on appeal if there is credible

evidence to support the finding."         Ingersoll-Rand Co. v. Musick,

7 Va. App. 684, 688, 376 S.E.2d 814, 817 (1989) (citing Code

§ 65.1-98, now Code § 65.2-706).     "In determining whether

credible evidence exists, the appellate court does not retry the

facts, reweigh the preponderance of the evidence, or make its

own determination of the credibility of the witnesses."        Wagner

Enterprises, Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d
32, 35 (1991) (citing Jules Hairstylists, Inc. v. Galanes, 1 Va.

App. 64, 69, 334 S.E.2d 592, 595 (1985)).        On appeal, we view

the evidence in the light most favorable to the prevailing party

below.     See R.G. Moore Bldg. Corp. v. Mullins, 10 Va. App. 211,

212, 390 S.E.2d 788, 788 (1990) (citing Crisp v. Brown's Tysons

Corner Dodge, Inc., 1 Va. App. 503, 504, 339 S.E.2d 916, 916

(1986)).

     In its opinion, the commission held:

                  The sole issue on review is whether the
             claimant's treatment after March 1, 1997, is
             causally related to the January 27, 1996,
             compensable accident. After careful review
             of the record, we find the subsequent
             treatment is related to the compensable
             accident. In reaching this conclusion, we
             note that the claimant's testimony
             concerning a March 1, 1997, slip at work was
             that it did not cause him any additional
             problems. In fact, the claimant did not end
             up actually falling. Dr. Meade, in his
             December 1, 1997, letter, stated that this

                                  - 2 -
          was not a new injury, but rather the result
          of the claimant's pre-existing ACL injury
          and his torn lateral meniscus. His ongoing
          reports reflect a previous peripheral tear
          of the medial meniscus that was still
          causing the claimant residual pain. The
          treatment the claimant received since March
          1, 1997, appears to be the same ongoing
          treatment with the same symptoms experienced
          subsequent to the January 1996 accident.
          While there may have been a pre-existing ACL
          condition, there is no evidence that this
          condition was symptomatic prior to the
          January accident. While the claimant had
          other injuries to different body parts,
          there is no evidence of any injury to his
          right knee which caused the necessity for
          the ongoing treatment received since the
          January 1996 accident.

     In reviewing the record, we find there is credible evidence

to support the commission's finding of causation.

     For the reasons stated in the commission's opinion, we

affirm.

                                                         Affirmed.




                              - 3 -